TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00698-CV




                 Diana S. Palacios, as Next Friend to Marcos Palacios, Appellant

                                                     v.

                    Brad Wilson and The Children=s Dental Center, Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
            NO. GN102391, HONORABLE DONALD HUMBLE, JUDGE PRESIDING




                               MEMORANDUM OPINION


                We dismiss the appeal of Diana S. Palacios, as next friend to Marcos Palacios, for want of

prosecution.

                Appellant=s brief is overdue. The brief was due to be filed on January 13, 2003. By letter

dated March 12, 2003, this Court=s clerk reminded appellant that her brief was overdue. The letter warned

that, unless the Court received a brief or a response by March 24, 2003, the Court could dismiss the cause

for want of prosecution. Appellant has not filed either a brief or a response to the letter.
               Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Prosecution

Filed: April 24, 2003